UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7796



RICHARD LEWIS BECKWITH,

                                            Petitioner - Appellant,

          versus


BOBBY SHEARIN, Warden; STEVEN FINGER; TAMMIE
J. HART; MARY J. BRIGHT; VICKI JOHNSON;
JOHN/JANE DOE, 1-10,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-1907-AW)


Submitted:   April 22, 2003                   Decided:   May 15, 2003


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Lewis Beckwith, Appellant Pro Se. Thomas Michael DiBiagio,
United States Attorney, Allen F. Loucks, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Lewis Beckwith appeals the district court’s order

denying his petition for a writ of mandamus.   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court. See Beckwith v. Shearin,

No. CA-02-1907-AW (D. Md. filed Oct. 28, 2002 & entered Oct. 29,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2